﻿
Mr. President, it is a great pleasure for me to extend to you the greetings and congratulations of Venezuela's people and Government on your election to the presidency of the General Assembly of the United Nations at this session. My congratulations go also to the other members of the Bureau. At the same time, we address words of thanks to the outgoing President, Mr. Dante Caputo, for the extraordinary manner in which he carried out his tasks at the last session, as well as to the Secretary-General, Javier Perez de Cuellar, for the excellent work he has done.
In the last decade of the twentieth century, we must pause to reflect on the history and experience of this century. Today we can begin to assess what these last 10 years of our century will be and should be. The super-Powers have entered into a period of detente, accommodation and co-operation, with vital initiatives, particularly with regard to nuclear and conventional disarmament, and a determination to solve and not to interfere in regional conflicts that have brought so much human and material harm to the countries of the third world.
This irrational period of the cold war has also left behind a tragic situation   the world's economy and a crisis from which the great power cannot escape, because no economy can finance unlimited military spending. We have all paid for this, but most especially the countries of the third world. 	It would seem, that we can at long last discern a willingness by the international society to tolerate its own diversity and to act jointly to reduce and whenever possible remove sources of tension and convicts we had virtually grown accustomed to living with. I wish to express Venezuela's appreciation of the initiatives of detente and disarmament undertaken by the super-Powers, and express to their leaders our confidence in their determination and perseverance. If the major blocs manage to arrive at concerted action, we shall at long last begin to overcome the cold war and the threat of nuclear warfare.
Thirteen years ago on 16 November 1976, I came to this rostrum as President of Venezuela. On that occasion I said that the global political balance ostensibly rested on peaceful coexistence - peaceful coexistence which by its very name only meant a longer or shorter truce. I defined the separation, the dismembering, of world into antagonistic blocs, for interdependence to achieve equality and co-operation among equals had not prevailed in the relations between powerful countries and between the  powerful and the weaker countries. I then proposed, as I do today, the establishment of a new international economic order, for, otherwise, the world's political balance will continue to be in serious jeopardy. 
As I recall those words, I must acknowledge with deep concern, now that the sovereign will of my people has brought me once again to the presidency that, tragically, the call I then made to the conscience of the developed countries remains timely. Throughout all these years the developed countries' relations with the weaker, developing nations have deteriorated. Not only has trade between North and South become even more unfair than it was 13 years ago, but the situation has worsened substantially through the decade now ending, with the unbearable problem of debt.
As regards this crisis that undermines the stability of the debtor countries, no one can claim that there have not been enough warnings or that successive formulas for its solution have not been presented. Venezuela has always been willing to explore such formulas. It is not acceptable that debtor countries should continue to finance the growth of industrialized nations through net transfers of resources. It is essential to reverse this trend so that the developing countries may be able to finance their own sustained growth and their peoples' well-being.
Initiatives aimed at reducing both the amount of debt and the cost of servicing - particularly those embodied in the so-called Brady plan - are positive steps that confirm the political nature of the crisis and the principle of co-responsibility for its solution. However, the contributions offered by creditor nations and by international commercial banks remain insufficient - to say the least.
The efforts we can all make to solve the debt problem cannot be divorced from the general evolution of relations between the third world and the industrialized countries. The gravity of the situation, so often pointed to, lies in the fact that the existing economic relations between North and South have compromised, and continue to compromise, our possibilities for development. It is clear to all that, without sustained economic growth, the essential investment in social and political areas is impossible.
The alarming aspect of this situation is that, as yet, there is no clear vision or awareness in the developed countries of what is really at stake. What could be more brittle or unpredictable than societies that have no hope and no confidence? It is claimed that harsh economic adjustments will be sufficient. Indeed, Venezuela believes those to be necessary, but without a solution to the debt problem, without broader external support, those adjustments are not feasible, and the political stability of our countries, and even the world's political balance, are endangered.
Ultimately, crises are brought about by failure to interpret objectively existing risk indicators and by lack of willingness to commit the necessary ideas and resources to prevent them. The debt crisis requires the same long-range vision as was applied to Japan and Europe after the war. What is at stake is the destiny of mankind. Almost one third of the world's population is unable to achieve a solution to the problem of economic growth as a prerequisite to the possibility of servicing the debt. The danger of a social explosion embracing over 1 billion human beings will not be avoided, and the consequences of that explosion will be felt in the industrialized nations, which look with unprecedented coldness upon the rapid deterioration of the situation*
This year Venezuela has become a full member of the Non-Aligned Movement. In so doing, we have joined the great community of third world countries, which recognize non-alignment as the choice most consonant with our reality and aspirations, and which trust in the strength of unity to give our positions the weight they need to promote changes in contemporary politics and economics.
Venezuela has always placed special emphasis on the importance of relations between developing countries. We are convinced that we, the countries of the third world, will never be able to exercise fully our political sovereignty, or to achieve equity in our economic relations with developed countries, unless we substantially enhance South-South relations, as an indispensable premise for strengthening our bargaining capacity. International society need not be condemned permanently to be governed by the patterns of the past. That is clear from what is happening today in East-West relations and from the efforts of European countries to assert their identity and explore new avenues. The international system must evolve and reflect today's pluralism. It is our aim to ensure that developing countries - our culture, our economies and our political realities - are fully incorporated into a multipolar world. It is with this vision, which transcends conflicts and highlights affinities and common potential, that we strive to equip ourselves with the institutions we need to be able to speak out and to act more effectively.
Venezuela, like other developing countries, is aware of the need to work towards revitalizing the North-South dialogue. In this regard Venezuela stated its position at the forty-third session of the General Assembly. It reiterated that position at the twenty-fifth anniversary meeting of the Group of 77, held in Caracas in June  in the Paris initiative, taken by the Presidents of Egypt, Senegal and Venezuela and by the Prime Minister of India during their meeting on the occasion of the bicentennial of the French Revolution; and, more recently, at the meeting of the Movement of Non-Aligned Countries, where it was firmly supported by all the Movement's members, and a group of 15 countries, representing Africa, Asia, Latin America and Europe, was established. That group will hold annual meetings, at the level of Heads of State or Government, to discuss issues of interest to the countries that make up the South.
Latin America, despite the changes it has gone through, is not immune to political difficulties. Allow me to mention in particular the evolution of the Central American situation. The latest developments, as illustrated by the Tela agreements, in Honduras, confirm that, with autonomy, with confidence and with international support, the Central American countries will be able to achieve peace. 
We also welcome the agreement reached by El Salvador with the leaders of the Farabundo Marti National Liberation Front on a suspension of hostilities and the beginning of negotiations with the Government of El Salvador which would enable those leaders to become involved in the political and democratic process of that country.
Few cases have better illustrated than those in Latin America the harm caused by foreign interference, based on false premises of strategic interest.
Elsewhere in Central America we are watching with concern developments in Panama. The abrogation of its democratic process, apart from denying the sovereign right of the Panamanian people to choose its own Government, is a factor destabilizing the vigorous process of democratisation in Latin America. Nothing would be more unacceptable to us than a crisis that would call into question the Torrerijos-Carter Treaties, which we consider to be an accomplishment of Latin American solidarity and a commitment uniting all our peoples.
Those of us who, like Venezuela, have a direct responsibility in this historical   claim   of Latin America, cannot view with indifference the build-up of elements of tension. Nothing can be more important for Latin America than to have the Panamanian community democratically settle its disagreements and to see the provisions of the Canal Treaties complied with to the letter. 
I wish to say how pleased we Venezuelans are to see the beginning of a process that will lead to self-determination for the Puerto Rican people. We are linked to Puerto Rico by strong ties of history and culture. However, only the people of Puerto Rico can decide its future. This year there have been new developments, and Venezuela trusts that they will soon make it possible for the preferences of the people of Puerto Rico to be made known in a free expression of sovereign will. We cannot conceal the fact that we Latin Americans wish to see Puerto Rico become another Latin nation, like those our liberators dreamed of and fought for. In those cases, which I have mentioned, because of their importance for Venezuela and for Latin America as a whole, a fundamental role is played by the United States of America. Venezuela hopes that friendly country will continue its present course of favouring multilateral dialogue and continued consultations. We are convinced that that is the only way for the American continent to advance towards the achievement of those values to which we all subscribe, both within the inter-American system and within the United Nations system.
Venezuela strives for close relations and co-operation in its foreign policy. We still have difficult historical obstacles to overcome. One is the reconciliation of our Latin American, continental and Caribbean identities. We had been separated from the Caribbean by colonialism and its divisive sequels. Today we can applaud the great advances the nations of the Caribbean have made in fostering their own identity and their admirable efforts at rapprochement with the rest of our region. Those countries not only are our neighbours and friends, but are also an inextricable part of Latin America with which we share opportunities and hopes in a common future.
To conclude the presentation of our views on Latin American affairs, I shall refer briefly to the Group of Eight. This year there will be held in Lima, Peru, the third presidential meeting of the permanent mechanism for political consultation and co-ordination. This mechanism has transformed the scope of our relations in Latin America and our approach to them.
Venezuela reiterates its rejection of colonialism and all forms of racial discrimination. We share the deep concern of the other Members of the United Nations, particularly the countries of southern Africa, over the persistence of the genocidal system of apartheid, which is a Nazi-style violation of human rights, a crime against humanity. We welcome with great satisfaction the holding of a special session of the General Assembly on apartheid.
I turn to the subject of decolonisation. We have consistently supported initiatives aimed at removing the last vestiges of colonialism, particularly those relating to the independence of Namibia and the implementation of the Security Council's plan for that purpose. We trust that the countries directly involved in solving the problem will continue to show the necessary political will to bring the process to a successful conclusion with the holding of the elections scheduled for November, under United Nations supervision.
We are watching with hope developments with regard to the problem of Western Sahara. We support the initiatives of the Secretary-General and reaffirm our conviction that direct dialogue will contribute effectively to recognition of the rights of the Sahraoui people, the resolution of the conflict and the process of integration in the Mahgreb.
We Latin Americans must include in this survey the case of the Malvinas. We trust that the Argentine Republic and the United Kingdom, in keeping with resolutions of the United Nations and international law and solidarity, will initiate talks aimed at settling the controversy concerning sovereignty over those islands in the South Atlantic, which have formed part of the Argentine Republic since we Latin American peoples became independent from Spain.
I cannot fail to mention the dreadful tragedy of Lebanon, a land torn by a suicidal and diabolical conflict. The Lebanese people deserve the support and protection of the world. We commend the decision of the Arab League to set up a commission made up of the sovereigns of Saudi Arabia and Morocco and the President of the People's Democratic Republic of Algeria to mediate in that horrible and absurd conflict. Venezuela appeals to the United Nations to show the greatest diligence in bringing about an end to the terrible massacres and violations of human rights, and we shall co-operate in any initiative in which we can play a useful part.
In view of their paramount importance for the life of our societies and for international security, I shall now touch upon the problems of drugs and the environment. In 1984 Venezuela put forward a draft convention (resolution 39/141, annex) concerning the struggle against illicit trafficking in narcotics and psychotropic substances. We are happy to see today ever-growing support for that draft convention.
At the non-aligned Summit, Venezuela, together with other Latin American countries, recently proposed other initiatives with regard to the prevention of and action against the laundering of money proceeding from drug trafficking. A systematic effort is being made in our countries and at a sub regional Andean level to eradicate that evil.
This year, the gravity and extent of that crime against humanity have been highlighted by the current events in Colombia. International solidarity has remained more a matter of words than of deeds. Let us look, for example, at the behaviour of the United States. Undoubtedly, that country came to the fore in offering solidarity and material aid, but instead of such circumstantial aid, would it not have been more important to strengthen the Colombian economy by supporting the International Coffee Agreement?
But that was not the case. Besieged by drug-trafficking dollars, the coffee-growing countries, Colombia and other indebted countries such as Brazil amongst them, have seen their resources dwindle as a result of the United States' refusal to subscribe to the agreements of the International Coffee Organization. Prices have plummeted. How can we fight drug-trafficking in those circumstances, with such low prices for our commodities and such heavy debts?
Nevertheless, we welcome the agreement reached at the Paris Summit. We are convinced that little can be achieved without forceful action upon demand. It is up to the producer countries to fight the trafficking, but the consumer countries must also drastically curb their demand, since that is what makes the struggle against drug-trafficking so much more difficult.
 The fight against drug-trafficking must be relentless and forceful. Let us not forget that, besides the erosion of our institutions and its impact upon health, drug trafficking and consumption are linked to terrorism, clandestine arms trafficking, the revival of mercenary activities, and the violation of human rights.
I must say that despite all that 1 have stated in a spirit of optimism, the fight against drugs must be the subject of international legislation sponsored by the United Nations in a world conference that will confront this crime which knows no frontiers and which uses them only to evade and trample upon our sovereignty and well-being.
At the Ninth Summit of Heads of State or Government of the Non-Aligned Countries in Belgrade, I proposed the convening of a world conference to discuss an international convention against drug-trafficking that would be binding on all countries of the world.
As to the environment, allow me to reiterate what I have said in other forums. Development and the environment are interrelated. Until now, they have been inimical. It is necessary for developed and developing countries to approach the problem jointly and to reconcile our perspectives in a united effort that will enable us to preserve our environmental heritage without detriment to our common right to development.
I wish to propose that the Members of the United Nations formulate a convention that will commit all of us. My country belongs to an essential region of the world, the immense Amazonia. The eight nations making up that region have established the Amazonian Pact whereby, without relinquishing our sovereignty, we have sought to ensure its conservation as a patrimony of mankind and as a legacy of nature to the development and wealth of our nations.
Venezuela fully supports the special session of the General Assembly devoted to international economic co-operation, in particular to the revitalization of the economic growth and development of developing countries to be held in April 1990. We shall be present at that important event. We also wish to express our great interest in seeing the successful completion of the preliminary work being done on the international development strategy for the fourth United Nations development decade.
Let us dedicate the next decade of the twentieth century to the preservation of children, the future of mankind in the third millennium of our world. Let us set about reducing by half the death rate of children as well as of mothers. Let us strive for a universal primary school education and the elimination of severe malnutrition.
In this forum of mankind, I should like to invite you all to subscribe to the Declaration of the Rights of the Child, which represents the consensus of all the Governments of the world as to the minimum guarantees that every society must offer to its children. That must become the new international ethic. Venezuela will support in the Assembly this agreement aimed at safeguarding the most extensively violated rights of the world - the rights of children. We shall also support the holding of a world summit devoted to childhood, as proposed by the United Nations Children's Fund. To the Prime Minister of Sweden, who was the first to support that summit, we offer our full co-operation in sponsoring it, together with the other nations wishing to join that initiative.
In April of this year, at the 12th meeting of Ministers of Health of the Andean Countries in Caracas, I suggested the convening of a Latin American regional summit. Our regional statistics are truly alarming. One million children under the age of five die every years 360,000 in Brazil, 175,000 in Mexico, 245,000 in the Andean countries. Every Latin American child is born with an external debt of $32,000 and a social debt of $23,000. Every newborn child receives a historical liability of 360,000, equivalent to more than 25 time3 our nations' gross domestic product per capita. In sum, in Latin America most of the children are poor and most of the poor are children.
Human eclipse or social development! that is the choice facing mankind on the eve of the third millennium.
We have come to the United Nations to advocate international co-operation. Let us not close our eyes to the countless dangers that we face at this promising moment. Let us take note of the dangers and work together to further the prevalence of reason. The economic and social problems our peoples face are immense, and we have no right to postpone solutions or open the door to conflict and instability. Strategic confrontation dominated the best minds of this past century. Perhaps it is now time to turn our eyes upon ourselves, upon our peoples and our societies, to assess their condition, their moral wants, their crises, and attempt to find solutions.
 		This will make us realize how mistaken we have been this last, turbulent half of the twentieth century, and will open a gateway of hope so that, as we approach this magical date of the third millennium, we may be confident that in the new century all nations of the world will be able to march forward together in a spirit, of solidarity, with a single aims to ensure the well being of all mankind.
